Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,196,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is substantially within the scope of that claimed in ‘785 (for instance, claim 1 of the instant application is entirely within the scope of claim 2 of ‘785), and is thus deemed to be an obvious variation.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17,457,852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is substantially within the scope of that claimed in ‘785 (for instance, claim 1 of the instant application is entirely within the scope of claim 2 of ‘785), and is thus deemed to be an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 3 and 15, the instant claims provide that “transmission of such segments could be accomplished using…protocols…such as…”).  First, it is unclear what “such segments” refers to, where it appears that the intention is to refer to the first and second segments.  Second, “could be accomplished” does not present whether this is accomplished, is configured to be accomplished, or is actually any real function of the instant claim.  For purposes of prosecution, it is assumed that the words “could be” is instead “is.”  Third, “such as” does not present whether the actual protocol is in the list (HTTP HLS or Dash), or how similar a protocol has to be to one of the two options to be within the scope of such protocols.  For purposes of prosecution, it is assumed that the transmission protocols “are selected from a list consisting of” HTTP HLS and DASH.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 12-15, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344443 (MACINNIS) in view of US 2017/0085936 (Sheffler).
With regard to claim 1, MACINNIS discloses a method of providing fault-tolerant live video streaming, the method comprising: 
obtaining a first transcoded video stream from a first video transcoder and a second transcoded video stream from a second video transcoder (MACINNIS: Abstract and Paragraph [0018]); 
the first transcoded video stream is comprised of a first set of video segments (MACINNIS: Abstract and Paragraph [0018].  As a note, a mathematical set would be zero or more, where the instant claim is treated as having a set including one or more.);
the second transcoded video stream is comprised of a second set of video segments of the first transcoded video stream to provide a first video stream (MACINNIS: Abstract and Paragraph [0018].  As a note, “first” and “second,” barring any distinction, whether explicit (a recitation that the second is different from the first) or implicit (providing details that implicitly require a distinction, such as that they have different content, are received at different times, etc.), may refer to the same element.); 
outputting a first manifest that declares the first set of video segments of the first transcoded video stream to provide a first output video stream (MACINNIS: Abstract and Paragraph [0018]);  
identifying a fault condition with the first transcoding video stream (MACINNIS: Paragraph [0018]); and 
in response to identifying the fault condition, updating the first manifest to switch from using video segments of the first transcoded video stream to provide the first output video stream to using of video segments of the second transcoded video stream to provide the first output video stream (MACINNIS: Abstract and Paragraphs [0016] and [0018].  The process of MACINNIS has two transcoders that serve to provide two different transcoded video streams, where a first video stream is output.  Then, when network conditions cannot support the first video stream, the output is changed to the second format, where the single ABR profile being advertised (e.g. via a manifest) is continuously updated with the new encoding characteristics.),
MACINNIS fails to disclose, but Sheffler teaches that the first updated manifest includes a discontinuity marker placed or a new period declared prior to using the video segments of the second transcoded video stream (Sheffler: Paragraph [0057].  When segments differ in form from previous referenced segments, the EXT-X-DISCONTINUITY indicator/marker can be used.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an EXT-X-DISCONTINUITY marker to identify the changes in transcoding to allow the viewer program to employ different techniques to prevent issues with playback at the discontinuities (Sheffler: Paragraph [0091]).
MACINNIS fails to teach expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the manifest declares first URLs of the first set and that the switch is from using the first URLS for the first set to using second URLs for the second set (More specifically, the use of URLs for identifying the location of segments included in a manifest was well-known in the art, where any changes to the specific segments to be used would result in changing the URLs to access the specific segments.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize URLS to identify the first and second set of segments to follow standard practice for the identification of such segments, which provides an efficient mechanism to access the segments over a wide area network, such as the Internet.

With regard to claim 2, MACINNIS teaches that each segment includes multiple encoded chunks of video (MACINNIS: Paragraph [0024]).

With regard to claim 3, MACINNIS teaches that the transmission of such segments could be accomplished using chunk based transmission protocols such as HyperText Transfer Protocol (HTTP) Live Streaming (HLS) format or a Dynamic Adaptive Streaming over HTTP (DASH) format (MACINNIS: Paragraph [0013].  At least HLS may be utilized.). 

With regard to claim 5, MACINNIS fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have updating the video segments of the second transcoded video stream comprises modifying: a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS), a Presentation Timestamp (PTS), a Display Timestamp (DTS), a Program Clock Reference (PCR), or System Clock Reference (SCR), or any combinations thereof (more specifically, these different parameter sets (SPS and PPS) were well-known in the art as a way to provide information on the media in such a way that decouples such information from the transmission of the streaming media, where changing to a different stream would change these values.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to update at least one of SPS and PPS to provide the decoupled mechanism for providing this information, such that the overhead associated with transmitting this information with the media would be reduced and such information could be sent via different channels, such as an out-of-band channel, which allows such information to be sent in a more reliable fashion to ensure that the parameter sets are properly received to continue decoding the video streams.
 
With regard to claim 6, MACINNIS fails to teach, but Official Notice is taken that it would have been well-known in the art to have the fault condition comprises: a delay in the output of the first transcoded video stream of longer than a threshold amount of time, an inaccessible link to a video segment of the first transcoded video stream, or any combination thereof (more specifically, utilizing latency as a measure of network performance was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the fault comprise a delay in the output of the first transcoded video stream of longer than a threshold amount of time (e.g. latency exceeding a threshold) to ensure that the media is received in a timely and consistent manner, thus providing a reliable measure of network performance to provide different encodings of the media stream. 
  
With regard to claim 7, MACINNIS fails to teach, but Official Notice is taken that it would have been well-known in the art to provide the first output video stream to a first Content Delivery Network (CDN);  and providing the second output video stream to a second CDN (more specifically, content delivery networks were well-known in the art as a way to provide media streams to client devices, such as via an origin server in the content delivery network.  Further, it is noted that the term “first” and “second” does not require that the first and second are actually different, meaning that both video streams, as claimed, can be provided to the same single CDN (which would be the first and second).  Finally, it is noted that the providing of media to different content delivery networks was well-known in the art, where it would have been well-known to send both transcodings to each of the multiple networks.).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a CDN for distributing the video streams (as above, the instant claim does not actually require that the second CDN is different from the first) to provide increased efficiency in the distribution of the video stream to different clients, such as through geographically dispersed nodes for providing the stream, such as through caches located closer to client devices than a singular server. 

With regard to claim 8, the instant claim is similar to claim 7, and is rejected for similar reasons (claim 8 serves to switch the first and second CDNs, where the term “first” and “second” would be a label, making the first CDN of claim 8 able to be the same as the second CDN of claim 7 and the second CDN of claim 8 able to be the same CDN as claim 7.  Further, as addressed in claim 7, “first” and “second” fails to provide any requirement that these are even different CDNs.).

With regard to claim 12, MACINNIS teaches using a second redundancy control unit to: obtain the first transcoded video stream from the first video transcoder and the second transcoded video stream from the second video transcoder; and output a second manifest that uses video segments of the first transcoded video stream, the second transcoded video stream, or both, to provide a second output video stream (MACINNIS: Paragraph [0018].  The profile advertised via the manifest is updated to reflect the current transcoding being used, such as the second transcoding after switching.).

With regard to claims 13-15 and 17-20, the instant claims are similar to claims 1-3 and 5-7, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MACINNIS in view of Sheffler, and further in view of US 2015/0200987 (Labrozzi).
With regard to claim 4, MACINNIS fails to disclose, but Labrozzi teaches wherein the first updated manifest is a DASH manifest that is further encoded and placed as Dynamic Adaptive Streaming over HTTP (DASH) or Common Media Application Format (CMAF) event message in a last media segment from first video stream before the switch, or in first video segment of the second transcoded video stream after the switch (Labrozzi: The transcoder can advertise bitrates using DASH when the new bit rate is available.  When combined with MACINNIS, this would be when the new bitrate is to be used (as the manifest of MACINNIS provides for one bit rate), which would have the new manifest being updated and provided when the change is made (which would be either the last segment before the switch or the first segment after the switch.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the new manifest when the change is occurring (with the last segment before the change or first segment after the change) to properly notify the client of the new parameters, thus ensuring that the client can properly present the media in an optimal fashion. 

With regard to claim 16, the instant claim is similar to claim 4, and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MACINNIS in view of Sheffler, and further in view of US 2020/0077127 (Morrow).
With regard to claim 9, MACINNIS fails to teach, but Morrow teaches providing the first output video stream to a first origin server; and providing the second output video stream to a second origin server (Morrow: Paragraph [0024].  Content from a provider may be received, where the content is transcoded, then packaged, then provided to an origin server.  As a note, “first” and “second,” as detailed above does not denote that such origin servers are different from each other.  Further, in refa, the origin server is part of the CDN, where even if the origin servers were different, providing the content to different CDNs would provide the content to different origin servers.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the origin server receive transcoded content to enable the origin server to provide such content to clients through a corresponding CDN without requiring the transcoded content to be produced each time or cached (which, according to standard practice, may be purged depending on the caching rules), thus reducing the processing required to transcode the content on demand.

With regard to claim 10, the instant claim is substantially similar to claim 9, and is rejected for similar reasons (as noted above, “first” and “second” do not denote that such are different from each other, nor does switching the labels of “first” or “second,” in a case that the instant claims are amended to have the origin servers being different servers, serve to distinguish the instant claim from claim 9.)

With regard to claim 11, the instant claim is within the scope of claim 9, and is rejected for similar reasons (More specifically, in claim 11, the stream is output to an origin server, where the “first redundancy control unit,” without details concerning other redundancy control units, would not appear to declare any specific functionality to such control unit other than that which is recited in the instant claim.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444